 
 
I 
108th CONGRESS
2d Session
H. R. 5228 
IN THE HOUSE OF REPRESENTATIVES 
 
October 6, 2004 
Mr. Weller introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To reduce temporarily the duty on 1-propene-2-methyl homopolymer. 
 
 
1.Reduction of duty on 1-propene-2-methyl homopolymer 
(a)In generalSubchapter II of chapter 99 of the Harmonizes Tariff Schedule of the United States is amended by inserting in numerical sequence the following heading: 
 
 
 
9902.38.431-propene-2-methyl homopolymer (CAS No. 9003–27–4) (provided for in subheading 3902.20.50)….. 0.5%No changeNo changeOn or before 12/31/2007  
(b)Effective dateThe amendment made by subsection (a) applies to articles entered, or withdrawn from warehouse for consumption, on or after the 15th day after the enactment of this Act.  
 
